<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>      [NOT FOR PUBLICATION   NOT TO BE CITED AS PRECEDENT] <br>                 United States Court of Appeals <br>                     For the First Circuit <br> <br> <br> <br> <br> <br>No. 98-1842 <br> <br>                      LINETTE EILEEN COLON,  <br>        ON BEHALF OF HER MINOR CHILD, WILLIAM DIAZ, JR., <br>                                 <br>                     Plaintiff, Appellant, <br>                                 <br>                               v. <br>                                 <br>                     ZORAIDA BUXO, ET AL., <br>                                 <br>                     Defendants, Appellees. <br>                                 <br> <br> <br>          APPEAL FROM THE UNITED STATES DISTRICT COURT <br>                                 <br>                FOR THE DISTRICT OF PUERTO RICO <br>                                 <br>        [Hon. Daniel R. Domnguez, U.S. District Judge] <br>                                 <br> <br> <br>                             Before <br>                                 <br>                     Torruella, Chief Judge, <br>             Coffin and Cyr, Senior Circuit Judges. <br>                                 <br>                                 <br> <br> <br>     Maritere Perez-Pascual with whom Peter John Porrata was on <br>brief for appellant. <br>     Leticia Casalduc Rabell, Assistant Solicitor General, with <br>whom Carlos Lugo-Fiol, Solicitor General, and Edda Serrano-Blasini, <br>Deputy Solicitor General, were on brief for appellees. <br> <br> <br> <br> <br> <br>March 30, 1999 <br> <br> <br> <br>                                 <br>                                 <br> <br> <br>     Per Curiam.  We affirm the judgment below, mainly on the <br>district court's opinion of May 20, 1998, denying plaintiff's <br>motion for reconsideration.  We deem it appropriate to make a few <br>additional comments. <br>     Preliminarily we observe that the present appeal is not from <br>the original judgment supported by the district court's opinion <br>dated November 26, 1997, which was erroneously reproduced as an <br>addendum to plaintiff's brief.  Rather, the appeal is from the <br>denial of the motion for reconsideration, and, consequently, we <br>review for abuse of discretion. <br>     After the district court's first opinion, barring litigation <br>of plaintiff's  1983 claim on res judicata grounds, plaintiff <br>moved to reconsider, making two points.  The first was that the <br>parties in the two suits were not identical, the first action being <br>brought in plaintiff's personal capacity and the second in his <br>representative capacity.  This contention is squarely and fully <br>dealt with in the district court's opinion. <br>     The second basis for reconsideration was the simple assertion <br>that plaintiff's action was not time barred because under Puerto <br>Rico law the prescriptive term of a minor is interrupted during his <br>minority.  This assertion is puzzling because a statute of <br>limitations defense was not in issue. <br>     Only on appeal do we find the argument that, under Puerto Rico <br>law, there is a public policy exception to res judicata application <br>to judgments which are adverse to minors, citing Perez v. Bauza, 83 <br>D.P.R. 220 (1961). <br>     This prompts us to say the following:  (1) the argument, not <br>having been presented to the district court, cannot be considered <br>on appeal; (2) occasionally the preclusive effect of a prior <br>federal court judgment can be avoided upon a showing of "unusual <br>hardship," Kale v. Combined Ins. Co. of America, 924 F.2d 1161, <br>1168 (1st Cir. 1991); and (3) we see neither error of law nor abuse <br>of discretion in a failure to discern "unusual hardship," even if <br>the point had been raised. <br>     Finally, we are not unsympathetic to the plight of this minor <br>plaintiff, who may have lost a viable cause of action.  But the <br>answer is not to expand the sweep of Perez v. Bauza, which held <br>that there is no preclusive effect of a prior judgment adverse to <br>a minor in a filiation action against a putative father, since that <br>court was concerned about a minor's losing the opportunity to erase <br>the stigma of illegitimacy through the negligence of his mother.  <br>To leap from this to an across-the-board exclusion from finality <br>principles for any judgment adversely affecting a minor would be a <br>dazzling encroachment on the legislative function.  Of course, in <br>cases where preclusion may be attributed to the fault of counsel, <br>a minor is not left without remedy. <br>     Appellees' request for sanctions under Fed. R. App. P. 38 is <br>denied. <br>     Affirmed.</pre>

</body>

</html>